Citation Nr: 1543288	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 2003 to September 2003 and March 2004 to October 2004, with an additional period of active duty service in October 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for a right hip disability.

The Veteran's service connection claim for a mental health disorder and a back disability was denied in May 2013, as well.  However, after receiving a February 2014 statement of the case, the February 2014 statement that was used in lieu of a VA Form 9 substantive appeal only mentioned a service connection claim for a right hip disability and a back disability.  Therefore, the service connection claim for a mental health disability is no longer in appellate status.  

As for the appealed denial of service connection for a back disability, the RO granted service connection for lumbar degenerative disc disease and degenerative joint disease in an August 2014 rating decision, and assigned a 10 percent rating, effective December 28, 2012.  Therefore, there remains no case or controversy with respect to that issue, and it also is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right hip disability, which she contends is a result of an injury sustained while on active duty in October 2005.  The service treatment records note that the Veteran had complaints of right hip problems for 10 days in October 2005 after a piece of wood struck her.  She described the pain as sharp and shooting down her right leg.  The assessment was resolving contusion, right hip.  A later October 2005 treatment record notes further complaints of right hip pain shooting down the right leg.  The assessment was right hip contusion with sacroiliac pain.  Later, a December 2006 ready reserve questionnaire notes that the Veteran was unable to train physically due to her right hip.  A December 2006 Navy reserve periodic health assessment also notes complaints of right hip pain since September 2005.  An October 2007 private neurosurgery record notes complaints of pain in the right hip and trouble swinging her right leg over to mount a horse.  In April 2008, a treatment record notes complaints of pain radiating down the right leg.

After the Veteran filed her service connection claim for a right hip disability in December 2012, she underwent a VA examination in January 2014.  By way of history, the examiner noted that after the Veteran's separation from service in September 2004, her unit had been mobilized for about six weeks in October 2005 to provide relief during Hurricane Katrina.  The Veteran reported onset of a right hip disorder after several posts landed across the right side of her lower back in October 2005.  After conducting a physical examination in which the examiner found that there were no objective findings of pain, the examiner determined that the Veteran did not have an acute or chronic hip/ thigh condition, or radiculopathy of the right lower extremity.  However, the examiner did not perform any diagnostic studies such as x-rays or an MRI to confirm that there was no present disability in the right hip.  On the examination it was noted that the Veteran's service records post-Katrina reported that she had pain in the right hip area (adjacent to where she currently has her worst pain in the right side of her spine that sometimes radiates to her right sacroiliac area).  The examiner further commented that as the pain from one side of the low back could be found to radiate toward the ipsilateral hip and be interpreted as sacroiliac/ hip pain (or vice versa), her claim of both back injury and hip injury during Katrina was not considered unlikely.  Given the Veteran's history of injury to her right hip and subsequent complaints of pain, including radiating pain from the back, and limited motion (i.e., trouble swinging her right leg to mount a horse) imaging studies should be performed to determine whether she presently has a right hip disability that could be related to her injury in service, or related to her service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment she has received for her right hip disability, and based on the Veteran's response, make arrangements to obtain any identified treatment records.

2.  Make arrangements to obtain relevant treatment records from the VA Black Hills Health Care System dated from February 2013 to present, pertaining to the right hip.

3.  Schedule the Veteran for a VA orthopedic examination with a clinician of relevant experience to ascertain the origins or etiology of any right hip disorder.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disorders manifested by pain in the right hip.  X-ray and/ or MRI studies of the right hip should be performed.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any right hip disorder was caused by any event, disease, or injury in service, including from boards falling on her back/ hip area during rescue efforts in Katrina in October 2005, and/ or first manifested in service. 

(c)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any right hip disorder was caused, or alternatively, aggravated (permanently worsened), by the Veteran's service-connected lumbar spine degenerative disc disease and degenerative joint disease.  If the claimed right hip disorder was aggravated by the Veteran's service-connected lumbar spine degenerative disc disease and degenerative joint disease, then please state to the extent possible the baseline level of severity of the right hip disorder before the onset of any aggravation.  

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent complaints of pain in the right hip, including radiating pain from the back, and limited motion (i.e., trouble raising right leg to get on horse) subsequent to the injury in service. 

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the remaining claim on appeal with consideration of all evidence added to the record since the August 2014 supplemental statement of the case.  If the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




